Citation Nr: 0814468	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-17 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic lumbosacral strain with spondylolysis 
defect L-5 and spina bifida occulta defect, S1, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This case comes to the Board on appeal of a November 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  The 
Cleveland RO currently has jurisdiction over the veteran's 
claim.

Procedural history

The veteran served on active duty in the United States Marine 
Corps from April 1978 to June 1980 and from July 1980 to June 
1984.

Service connection for a lumbar spine disability was granted 
by the RO in Cleveland in an April 1988 rating decision.  A 
10 percent disability rating was assigned.

The current appeal stems from the above-referenced November 
2004 rating decision which continued the rating assigned for 
veteran's service-connected lumbar spine disability at 
10 percent disabling.  The veteran initiated an appeal of 
this decision and requested de novo review of his claim by a 
Decision Review Officer (DRO).  The DRO issued a statement of 
the case (SOC) in April 2005 which increased the assigned 
disability rating to 20 percent disabling.  The veteran 
indicated his continued disagreement with the disability 
rating assigned to his lumbar spine disability with the 
submission of his substantive appeal in May 2005.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

In February 2007, a motion to advance this case on the 
Board's docket was granted.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2007).

This case was remanded by the Board in February 2007 and 
again in September 2007 for additional evidentiary and 
procedural development.  This was accomplished, and in 
February 2008 the VA Appeals Management Resource Center (AMC) 
issued a supplemental statement of the case (SSOC) which 
continued to deny the veteran's claim for entitlement to an 
increased disability for the service-connected lumbosacral 
spine disorder.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.

Issue not on appeal

In a November 2007 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left knee disability.  To the Board's knowledge, the veteran 
has not disagreed with that decision, and it is therefore not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's service-connected lumbar spine disability is 
manifested by pain, muscle spasms and some limitation of 
motion.  The measured range of forward flexion during an 
October 2007 VA examination was 55 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the service-connected lumbar spine disability are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5239, 5243 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected spine disability, which is currently 
evaluated at 20 percent disabling.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in February 2007 and September 2007.  In essence, 
the Board instructed the agency of original jurisdiction 
(AOJ) to provide adequate notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) and to obtain a VA 
examination.  The AOJ was then to readjudicate the claim.  

The veteran was sent a letter in March 2007 which provided 
the requested VCAA notice, and he was afforded a VA spine 
examination in October 2007.  The AMC then readjudicated the 
claim in the February 2008 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The VCAA

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his increased 
rating claim in a letter from the RO dated April 13, 2004 
which informed him that "the evidence must show that your 
service-connected condition has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced April 
2004 letter, as well as a letter from the RO dated February 
6, 2007 and two letters from the AMC [issued subsequent to 
the February 2007 and September 2007 remands] dated March 6, 
2007 and September 24, 2007.  

Specifically, the veteran was advised in all four letters 
that VA is responsible for obtaining records from any Federal 
agency, to include military records, outpatient records from 
VA treatment facilities and records from the Social Security 
Administration.  The February 2007 VCAA letter more 
specifically indicated that outpatient records from the Wade 
Park VAMC had been requested on his behalf.  All four letters 
further indicated that a VA examination would be scheduled if 
necessary to adjudicate his claim.  With respect to private 
treatment records, all four letters informed the veteran that 
VA would make reasonable efforts to obtain relevant private 
records.  Copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, were included with the 
letters, and the veteran was asked to complete this release 
for each private healthcare provider so that VA could obtain 
these records on his behalf.  

The February 2007 and March 2007 letters further emphasized: 
"If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in the 
original letters].  

The February 2007 and March 2007 VCAA letters also 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159 (b) 
in that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in November 
2004.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
the veteran was provided with additional VCAA notice through 
the February 2007, March 2007 and September 2007 VCAA 
letters, and his claim was readjudicated in the February 2008 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the February 2007 and March 2007 VCAA letters, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the February 2007 and March 
2007 letters instructed the veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board finds that the April 2004 letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  In addition, the February 2007 and March 2007 
letters invited evidence that would demonstrate limitations 
in the veteran's daily life and work, such statements from 
employers "regarding how your condition(s) affect your 
ability to work; or statements discussion your disability 
symptoms from people who have witnessed how they affect 
you."

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.  However, it 
is apparent from the record that the veteran through his 
representative had actual notice of the applicable criteria.  
The veteran's representative has submitted argument which 
specifically referred to the General Rating Formula for 
Diseases and Injuries of the Spine (which encompasses 
Diagnostic Code 5239) and the 20 percent rating assigned to 
the veteran's service-connected spine disability.  See the 
August 1, 2005 Statement of Accredited Representative in 
Appealed Case and the December 11, 2006 Appellant's Brief.  
It is therefore clear that the veteran was or should have 
been aware of the applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
In particular, reports of VA treatment of the veteran have 
been associated with the claims folder.  Additionally, the 
veteran was afforded VA examinations in September 2004 and 
October 2007, the reports of which reflects that the examiner 
reviewed the veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.

The Board notes that the veteran submitted a release so that 
private records from Community Hospital could be obtained on 
his behalf.  The RO contacted this facility in April 2004.  
Community Hospital responded in May 2004 that no records 
pertaining to the veteran were available.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The applicable rating criteria for the spine, found at 
38 C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran's increased rating claim was filed in March 2004, 
subsequent to these changes.  Accordingly, only the amended 
criteria will be employed in the adjudication of this claim.

Under the current criteria, the veteran's service-connected 
lumbar spine disability can be rated under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.



(i.)  General Rating Formula for Diseases and Injuries of the 
Spine 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5239 (2007).

(ii.)  Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

A 20 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).

Analysis

The veteran's service-connected lumbar spine disability is 
currently rated 20 percent disabling under the current 
General Rating Formula for Diseases and Injuries of the 
Spine.  Because there is some evidence of radiculopathy, the 
Board will also rate the veteran's spine disability under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.



Schedular rating

To warrant the next higher 40 percent disability rating for a 
lumbar spine disability under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or ankylosis of the thoracolumbar spine.  

The measured range of forward flexion was 45 degrees during 
the September 2004 VA examination and 55 degrees during the 
October 2007 VA examination, clearly not approximating the 
required 30 degrees or less. 

There is evidence which is in the veteran's favor.  A January 
2004 VA physical therapy consultation note indicated forward 
flexion only to 30 degrees, which would allow for the 
assignment of a 40 percent rating.  

In determining the probative weight to be assigned to medical 
findings, the Board must consider factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 
(1993).  In that regard, the Board notes that the veteran's 
VA examinations were provided by an orthopedist specialized 
in the musculoskeletal system, as opposed to a physical 
therapist in January 2004.  See Black v. Brown, 10 Vet. App. 
279, 284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  

In addition, the VA examinations were for the express purpose 
of evaluating the veteran's back disability, which as 
discussed above involved careful determination of the range 
of back motion.  It is unclear whether the January 2004 
physical therapy assessment employed specific measurement 
techniques.

Moreover, the one isolated finding of 30 degrees of forward 
flexion in January 2004 is outweighed by the remainder of 
evidence of record, none of which (before or since) indicates 
any finding which is close to that level of limitation.  See 
38 C.F.R. §§ 4.1, 4.41 (2007) [a request for an increased 
rating must be viewed in light of the entire relevant medical 
history]; see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  As was noted above, there was 55 degrees of flexion 
at the time of the most recent October 2007 VA examination.  

In sum, the Board finds that the evidence does not allow for 
the assignment of a 40 percent rating under the General 
Rating Formula for Diseases and Injuries of the spine.

The Board observes in passing that ankylosis of the entire 
lumbar spine is not demonstrated in the medical evidence, and 
the veteran does not appear to contend that his back is 
ankylosed.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  The veteran's lumbar spine 
manifestly is not immobile.  Accordingly, the veteran's 
service-connected low back disability also does not warrant a 
50 or 100 percent rating under the General Rating Formula for 
Diseases and Injuries of the spine.

Nor is the veteran entitled to an increased disability rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  The October 2007 VA 
examiner specifically found that the veteran experienced 
incapacitating episodes due to his service-connected spine 
disability lasting 1 to 2 weeks during the past year, nowhere 
near the 4-6 weeks required for a 40 percent disability 
rating.  It also follows that a 60 percent rating is not 
warranted, as it requires incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under the current schedular criteria.



DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2007).  See DeLuca, supra.  

The veteran has complained of severe low back pain.  However, 
there is no evidence that such symptomatology warrants the 
assignment of additional disability.  It is clear from the 
reports of the September 2004 and October 2007 VA 
examinations that the veteran's pain was taken into 
consideration in measuring range of back motion.  Moreover, 
the VA examiner indicated in September 2004 that "According 
to DeLuca, repetitive use does cause increase in aching, 
pain, soreness and fatigability but no range of motion change 
could be recorded."  
That is, no functional loss was identified.

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

As noted in the Introduction above, the veteran's most recent 
claim for an increased disability rating was filed on March 
30, 2004.  In this case, therefore, the relevant time period 
is from March 30, 2003 to the present.  The RO has rated the 
veteran 1
0 percent disabling from the date of service connection in 
1987 to July 29, 2003 and 
20 percent disabling thereafter.  

In essence, the evidence of record, to include the two VA 
examination reports in September 2004 and in October 2007 as 
well as the VA outpatient treatment reports, indicates that 
there were no clinical findings sufficient to justify the 
assignment of a higher or lower rating.  Accordingly, there 
is no basis for awarding the veteran a disability rating 
other than the currently assigned 20 percent from March 30, 
2003.  To that extent only, the appeal is allowed.

Esteban considerations

As detailed above, the veteran has evidenced symptoms of 
radiculopathy into the lower extremities associated with his 
service-connected lumbar spine disorder.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

In this case, here is no medical evidence which indicates or 
even suggests that a separately ratable neurological 
disability is present.  See generally Bierman v. Brown, 6 
Vet. App. 125 (1994) [holding that under former Diagnostic 
Code 5293 a separate rating for a neurological disability may 
be appropriate when its manifestations are distinct from the 
musculoskeletal disorder].  In this case, any radicular 
symptomatology appears to be impossible to separate from the 
veteran's service-connected lumbar spine disorder.  No 
examiner has suggested otherwise.  Indeed, the October 2007 
VA examiner [who was specifically instructed to account for 
all neurological symptomatology in the September 2007 remand 
instructions] did not distinguish the veteran's radicular 
pain and diminished sensation on the left side from the 
service-connected spine disability.  To rate the lumbar 
radiculopathy separately from the underlying spine disability 
under such circumstances would amount to prohibited 
pyramiding.

Extraschedular rating considerations

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected lumbar 
spine disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event if 
the veteran believes that an exceptional or unusual 
disability picture is present which warrants consideration of 
an extraschedular rating by appropriate VA officials, he may 
raise this matter with the RO.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected chronic lumbosacral strain 
with spondylolysis defect L-5 and spina bifida occulta 
defect.  The benefit sought on appeal is accordingly denied.  




ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected chronic lumbosacral strain with 
spondylolysis defect L-5 and spina bifida occulta defect is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


